                                                                         Page 1 of 2


         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION


JOHN HENRY FREDERICK,

             Plaintiff,

v.                                            CASE NO. 4:18cv540-RH-CAS

WAKULLA CORRECTIONAL
INSTITUTION et al.,

             Defendants.

_____________________________________/


                            ORDER OF DISMISSAL


      This prisoner civil-rights case is before the court on the plaintiff’s motion to

appoint an attorney and the magistrate judge’s report and recommendation, ECF

No. 43, which concludes the case should be dismissed. No objections to the report

and recommendation have been filed.

      A plaintiff in a case of this kind has no right to appointment of an attorney.

Attorneys can be appointed—or volunteers sought—when warranted by the

circumstances. But hundreds of cases of this kind are filed in this court every year.

As a matter of discretion, attorneys may be appointed or volunteers sought in cases

with a specific or unusual need, or that have survived summary judgment and will

Case No. 4:18cv540-RH-CAS
                                                                         Page 2 of 2


be tried, or that otherwise appear to have some merit. This case has none of those

characteristics. As a matter of discretion, this order denies the motion to appoint an

attorney.

      The report and recommendation correctly concludes that the case should be

dismissed. The fourth amended complaint includes a rambling recitation of

assorted grievances but does not allege facts plausibly supporting a claim against

these defendants. More importantly, the plaintiff has failed to file a fifth amended

complaint as ordered, and the deadline to do so has long passed. Dismissal is

warranted.

      IT IS ORDERED:

      1. The motion to appoint an attorney, ECF No. 44, is denied.

      2. The report and recommendation is accepted and adopted as the court’s

opinion.

      3. The clerk must enter judgment stating, “This case is dismissed without

prejudice.”

      4. The clerk must close the file.

      SO ORDERED on February 8, 2020.

                                          s/Robert L. Hinkle
                                          United States District Judge




Case No. 4:18cv540-RH-CAS
